Citation Nr: 1109702	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from October 1958 to February 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.


FINDING OF FACT

The Veteran does not have bilateral hearing loss as the result of disease or injury that was present during his active military service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He has testified that he was exposed to loud noise during service that included the firing of artillery.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment reports do not show treatment for any relevant symptoms, or any relevant diagnoses.  The Veteran's separation examination report, dated in December 1961, shows that his ears and drums were clinically evaluated as normal; audiometric examination results did not show that he had hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, in either ear.  In an associated "report of medical history," he denied having had ear trouble, or running ears.  See also August 1961 examination report, and associated report of medical history (same).

As for the post-service medical evidence, it consists of VA and non-VA medical reports, dated between 2004 and 2008.  

A QTC examination report, dated in May 2008, contains audiometric test results which do not show that he had hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, in either ear.  Controlled speech discrimination testing results were 96 percent in the right ear and 98 percent in the left ear.  The examiner stated, "There is no hearing loss present on the right and there is no hearing loss present on the left," that, "The examination revealed the claimant had no hearing problems," that, "there is no diagnosis because there is no pathology to render a diagnosis," and that, "no hearing loss is found according to VA specifications."  The examiner further noted that the Veteran demonstrated inconsistencies during the examination.  Specifically, the examiner noted that the Veteran claimed to have hearing loss, but then later stated that he did not think that he had hearing loss, and that he claimed to have had tinnitus during service, but later stated that it began after separation from service.  

The Veteran has submitted a private audiometric report, dated in July 2008, which contains only charted results.  These results appear to show that he had hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, in one ear, and that controlled speech discrimination testing was 100 percent, bilaterally.  

A QTC examination report, dated in November 2008, contains audiometric test results which do not show that the Veteran has hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, in either ear.  Controlled speech discrimination testing results were 100 percent in the right ear and 96 percent in the left ear.  The examiner stated that, "there is no diagnosis because there is no pathology to render a diagnosis," and that, "[t]he examination reveals no hearing problems."  The examiner concluded, "There is no hearing loss to render a diagnosis."  

The Board finds that the claim must be denied.  Under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, the Veteran's service medical reports do not show any relevant treatment or findings, and he was not shown to have hearing loss in either ear upon separation from service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The post-service medical evidence contains two QTC audiometric examination reports, both dated in 2008, which show that the Veteran does not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, in either ear.  Both examiners stated that the examination revealed that the claimant has no hearing problems, and that there is no diagnosis because there is no pathology to render a diagnosis.  In reaching this decision, the Board has considered the private audiometric test results, dated in July 2008 (although this report contains only charted results, the Board will assume that it indicates that he had bilateral hearing loss in both ears, as defined for VA purposes at 38 C.F.R. § 3.385, therefore further development is not required.  See e.g., Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011)).  However, and in any event, this report is simply outweighed by the two 2008 QTC examination reports of record, both of which show that he does not have hearing loss in either ear, and both of which contain the examiner's conclusions that the Veteran does not have hearing loss in either ear.  In addition, as the most recent report of record, the November 2008 QTC report is considered the most probative evidence of the Veteran's current condition.  See e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board further points out that there is no competent evidence of record which shows that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of separation from service, or which associates current hearing loss in either ear with the Veteran's service.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that hearing loss was caused or aggravated by service.  The Veteran has not specifically asserted that he began having any relevant symptoms during service.  To the extent that he may assert that he had relevant symptoms after service at some point, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to state whether he has hearing loss for VA purposes as defined at 38 C.F.R. § 3.385, or to state whether such hearing loss was caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that the preponderance of the evidence shows that he does not have hearing loss in either ear as defined for VA purposes, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss that is related to his service.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107(b).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and as he was determined not to have hearing loss, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d) (2010).  In this regard, to the extent that the Veteran has argued that his hearing has worsened since his most recent VA examination, he has already been afforded two examinations, VA's duty to assist has been fully met, and he is not competent to state whether he meets the criteria for hearing loss for VA purposes.  Simply stated, the Board finds that the service and post- service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


